Citation Nr: 1722115	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for melanoma, to include as due to exposure to herbicide agents in the Republic of Vietnam.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds additional development is warranted before a decision may be rendered in the issue on appeal. 

The Veteran asserts that his melanoma, first diagnosed in 2009 and with an apparent recurrence noted in February 2016, is related to his presumed exposure to herbicide agents in the Republic of Vietnam or, alternatively, to excessive sun exposure during active duty.  While melanoma is not a disease which has been found to be presumptively related to exposure to herbicide agents, service connection may be found on a direct basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A VA skin examination was obtained in April 2012, but the examiner noted that an opinion was not requested with respect to the Veteran's melanoma and only addressed his claim for entitlement to service connection for chloracne.  Accordingly, the Board finds that a remand of the claim is warranted in order to obtain a VA opinion which addresses the Veteran's assertions.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Furthermore, as the record reflects that the Veteran also receives treatment from a private dermatologist, he should be provided with the opportunity to provide release forms for any relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since April 2016.

2.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his melanoma.  After securing the necessary release(s), the AOJ should request any relevant outstanding records identified.  If any requested records are not available, the Veteran should be notified of such.  

3.  After the above development has been completed to the extent possible, send the claims file to a VA examiner for an opinion as to whether the Veteran's melanoma is related to his service.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.

After review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's melanoma is etiologically related to his military service, to include his presumed exposure to herbicide agents in the Republic of Vietnam, and/or in-service sun exposure as described by the Veteran.  

The examiner should explain the reasons for any conclusion reached.  The examiner should not rely solely on the fact that VA regulations do not recognize the Veteran's melanoma as being presumptively related to exposure to herbicide agents.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




